Citation Nr: 1438062	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  13-23 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left knee degenerative joint disease (DJD) with limitation of flexion.

2.  Entitlement to an initial rating in excess of 20 percent for painful scars of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia and instability.

4.  Entitlement to a compensable rating for left knee DJD with limitation of extension.

5.  Entitlement to a rating in excess of 10 percent for left knee instability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from August 1996 to November 1996.

These matters come to the Board of Veterans' Appeals (Board) on appeal from May 2012 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The May 2012 rating decision, in pertinent part, granted service connection and assigned an initial 10 percent rating for chondromalacia of the right knee.  Ratings of 10 percent each were continued for left knee degenerative joint disease (DJD) and instability and a noncompensable rating was continued for superficial scars, midline and lateral, of the left knee. 

The July 2013 rating decision increased the rating from 10 percent to 30 percent for left knee limitation of flexion; granted service connection and assigned a noncompensable rating for left knee limitation of extension; and denied entitlement to a TDIU.

A March 2014 Decision Review Officer (DRO) decision granted service connection and assigned a 20 percent rating for painful scars and a noncompensable rating for superficial, non-linear scars of the left knee.

In November 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In May 2014, the Veteran testified via video-conference at a hearing before the undersigned Acting Veterans Law Judge.  Transcripts of those hearings are associated with the claims file.

The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial rating in excess of 10 percent for right knee chondromalacia and instability; a compensable rating for left knee DJD with limitation of extension; a rating in excess of 10 percent for left knee instability; and a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

At the May 2014 Board hearing, which was prior to the promulgation of the Board's decision in the appeal, the Veteran testified that he wished to withdraw his appeal for entitlement to a rating in excess of 30 percent for left knee DJD with limitation of flexion and an initial rating in excess of 20 percent for painful scars of the left knee.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to a rating in excess of 30 percent for left knee DJD with limitation of flexion and an initial rating in excess of 20 percent for painful scars of the left knee, have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or his authorized representative.  38 C.F.R. § 20.204.

During the May 2014 Board hearing, the Veteran stated that he wished to withdraw his appeal for entitlement to a rating in excess of 30 percent for left knee DJD with limitation of flexion and an initial rating in excess of 20 percent for painful scars of the left knee.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993) (indicating that testimony offered at a hearing, once transcribed, can satisfy the requirement that a statement be "in writing").  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims.

ORDER

The appeal seeking entitlement to a rating in excess of 30 percent for left knee DJD with limitation of flexion and an initial rating in excess of 20 percent for painful scars of the left knee, is dismissed.
REMAND

The Veteran asserts that his symptoms are more severe than the current disability ratings for his service-connected bilateral knee disabilities.  The record shows that the Veteran last underwent a VA examination of his knees in November 2013.  Therefore, to ensure that the record contains evidence of the current severity of the Veteran's service-connected bilateral knee disabilities, the Board finds that an additional examination, with findings responsive to all applicable rating criteria, is needed to properly evaluate the service-connected disability under consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, the Board notes that the Veteran's TDIU claim is inextricably intertwined with his pending claims for entitlement to higher ratings for bilateral knee disabilities.  Accordingly, consideration of the Veteran's TDIU claim must be deferred pending the resolution of those pending increased rating claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records dated from February 2014 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c).  All records and/or responses received should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination, by an appropriate examiner, to determine the current severity of the Veteran's service-connected right and left knee disabilities.  The entire claims file, to include a copy of this REMAND, must be made available to the examiner designated to examine the Veteran.  All appropriate tests or studies (to include x-rays) should be accomplished and all clinical findings should be reported in detail.

The examiner should set forth all current complaints and findings pertaining to right knee chondromalacia and instability and left knee DJD, instability, and limitation of extension.  Range-of-motion and repetitive motion studies should be performed should be expressed in degrees for the right and left knee.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.

The examiner should indicate whether there is recurrent subluxation or lateral instability of the right and left knee, and if so, the severity of any recurrent subluxation or lateral instability.

The examiner should also provide an opinion concerning the impact of the bilateral knee disabilities on the Veteran's ability to work.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Then, readjudicate the issues remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


